Citation Nr: 0722333	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  01-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right foot or ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2006, the Court endorsed a November 2006 Joint Motion of the 
parties, vacated the June 2005 Board decision that denied the 
benefit sought, and remanded the matter for development and 
readjudication consistent with the instructions in the Joint 
Motion.  The case was originally before the Board on appeal 
from a December 2000 rating decision by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Essentially, the joint motion stipulates that the RO did not 
comply with the terms of Board remands dated in January 2002 
and April 2004 that directed it to make an exhaustive search 
for the veteran's service medical records for the period 
between April and December 1968.  Specifically, the Joint 
Motion notes that there is no indication that the RO 
attempted to obtain the veteran's service personnel records 
or any alternative records for the period in question.

The Court has held that where remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The joint motion also implies further (unspecified) VCAA 
notice or duty to assist deficiency, as it stipulates:  The 
Secretary shall also fully comply with VCAA.

Accordingly, the case is REMANDED for the following action:
1.  The RO should ensure that the 
appellant receives all notice and 
assistance mandated by the VCAA.

2.  The RO should arrange for an 
exhaustive search for the veteran's 
service medical records for the period 
between April and December 1968 (and 
specifically for reports of treatment for 
a right foot and ankle injury at Fort Ord 
in approximately May 1968).  The search 
should encompass all alternate sources of 
information, including but not limited to, 
service personnel records, base hospital 
records, and unit diaries.  The RO should 
document its efforts and ensure that all 
responses to its requests, whether 
positive or negative, are associated with 
the claims file.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
claimant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to implement the mandate of the 
Court, as expressed in the Joint Motion.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


